DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 and 07/16/2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant is claiming “X-like cells” and “Y-like cells”, however, it is unclear what type of cells the applicant is claiming as the phrases “X-like cells” and “Y-like cells” is indefinite and it is unclear as to whether or not the applicant is actually claiming x-cells and y-cells.  For purposes of expediting prosecution, the Examiner interprets the phrases “X-like cells” and “Y-like cells” to mean --X (parvo/P-pathway) cells-- and --Y (magno/M-pathway) cells--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (WO 2008013907).
Regarding claims 1 and 12, Todd discloses, an apparatus for glaucoma and retinal diseases diagnosis (Figs. 1-23) comprising: 
an electronically controlled dynamic image display adapted for viewing by a human patient (Para. 0028); 
a display driver (Para. 0028) for generating a series of dynamic images presentable on the electronically controlled display (Para. 0030-0032), each dynamic image providing a distinguishably different perception when received by only X cells than when received by Y cells (Para. 0003-0007); 
a patient input device (Para. 0030) for receiving a patient input describing orientation or direction of motion of a perceived pattern in the series of dynamic images displayed on the electronically controlled display (Para. 0003 and 0030); and 
a controller (Para. 0030) communicating with the display driver and electronically controlled display to: 
(1) display different dynamic images at different locations within a field-of-view of a patient viewing the electronically controllable display (Para. 0030-0032); and 
(2) analyze the patient input for the different locations of each of the dynamic images to assess a loss of Y cells in different portions of the retina corresponding to the different locations (Para. 0030-0032).
Regarding claims 3 and 14, Todd discloses, the different dynamic images provide perceptions of stripes having at least one of varying orientations and spacing when processed by Y-like cells and wherein the patient input identifies at least one of a perceived stripe orientation and spacing of given displayed dynamic image and wherein the controller varies at least one of the stripe orientation and spacing of successive dynamic images (Para. 0046) and compares corresponding patient input to assess the functioning of Y-like cells in different portions of the retina corresponding to the different locations (Para. 0036-0039).
Regarding claims 4 and 15, Todd discloses, the dynamic images provide a perception of motion when received by the Y cells (Para. 0040-0041) and wherein the controller varies at least one of speed and direction of the motion in successive dynamic images and the patient input identifies a corresponding one of at least speed and direction of motion in the dynamic images and wherein the controller compares corresponding patient input to assess the functioning of Y cells in different portions of the retina corresponding to the different locations (Para. 0029-0032).
Regarding claims 5 and 16, Todd discloses, the perceptions are derived from features of the images having a spatial frequency of greater than 1 cycles per degree and have a spatial frequency of less than 20 cycles per degree (Para. 0029 and 0033).
	Regarding claims 6 and 17, Todd discloses, the perceptions are derived from features of the images having a temporal frequency magnitude of less than 30 cycles per second (Para. 0029).
Regarding claim 7, Todd discloses, the images provide a spatiotemporal pattern of intensity following an amplitude modulation of a carrier pattern, the latter of which is distinguishably different from the perception resulting from processing of the cells (Para. 0010, 0028-0033 and 0040-0041).
Regarding claim 8, Todd discloses, the electronically controllable display provides a center fixation target for the patient to focus on during use of the apparatus and wherein the locations of the images are arranged at varying distances and angles about the fixation target (Para. 0027-0028).
Regarding claim 10, Todd discloses, the controller varies at least one of contrast and size-scaling of the images according to the location of the image with respect to a predetermined center of the electronically controllable display (Para. 0028-0033 and 0040-0041).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (WO 2008013907) as applied to claims 1 and 12 above, in view of Lawton (US 6,213,956).
Todd remains as applied to claims 1 and 12 above.
Todd does not disclose the perceptions of the dynamic image result from a nonlinearity in a processing of the dynamic image by the Y cells and not by the X cells.
Lawton teaches, from the same field of endeavor that in an apparatus and method for retinal diseases diagnosis that it would have been desirable to make the perceptions of the dynamic image result from a nonlinearity in a processing of the dynamic image by the Y cells and not by the X cells (Col. 20, lines 61-67 and Col. 21, lines 1-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the perceptions of the dynamic image result from a nonlinearity in a processing of the dynamic image by the Y cells and not by the X cells as taught by the apparatus and method for retinal diseases diagnosis of Lawton in the apparatus and method for retinal diseases diagnosis of Todd since Lawton teaches it is known to include these features in an apparatus and method for retinal diseases diagnosis for the purpose of providing an apparatus and method for retinal diseases diagnosis with rapid and reliable screening.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Todd (WO 2008013907) as applied to claim 1, in view of Nirenberg (US 9,302,103).
Todd remains as applied to claim 1 above.
Todd does not disclose the electronically controllable display includes a digital light projector using micromirrors and provides a refresh rate of at least 100 hertz and projects on a screen viewable by the patient.
Nirenberg teaches, from the same field of endeavor that in an apparatus and method for retinal diseases diagnosis that it would have been desirable to make the electronically controllable display includes a digital light projector using micromirrors and provides a refresh rate of at least 100 hertz and projects on a screen viewable by the patient (Col. 4, lines 45-50 and see 403 of Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electronically controllable display includes a digital light projector using micromirrors and provides a refresh rate of at least 100 hertz and projects on a screen viewable by the patient as taught by the apparatus and method for retinal diseases diagnosis of Nirenberg in the apparatus and method for retinal diseases diagnosis of Todd since Nirenberg teaches it is known to include these features in an apparatus and method for retinal diseases diagnosis for the purpose of providing an apparatus and method for retinal diseases diagnosis that effectively and efficiently activates the cells.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Todd (WO 2008013907) as applied to claim 1, in view of Caplygin (US 2008/0004544).
Todd remains as applied to claim 1 above.
Todd does not disclose a head support stabilizing the patient's head and occluders for alternatively blocking the left or right eye of the patient.
Caplygin teaches, from the same field of endeavor that in an apparatus and method for retinal diseases diagnosis that it would have been desirable to include a head support stabilizing the patient's head and occluders for alternatively blocking the left or right eye of the patient (Para. 0035, 0127 and see 22 of Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a head support stabilizing the patient's head and occluders for alternatively blocking the left or right eye of the patient as taught by the apparatus and method for retinal diseases diagnosis of Caplygin in the apparatus and method for retinal diseases diagnosis of Todd since Caplygin teaches it is known to include these features in an apparatus and method for retinal diseases diagnosis for the purpose of providing an apparatus and method for retinal diseases diagnosis that accurately improves and enhances diagnosis and treatment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pescatore, JR. (US 2004/0064065), Hu (WO 2005/002420) and Todd (US 2008/0024725) discloses an apparatus and method for retinal diseases diagnosis that includes an electronically controlled dynamic image display adapted for viewing by a human patient; a display driver for generating a series of dynamic images presentable on the electronically controlled display, a patient input device for receiving a patient input describing orientation or direction of motion of a perceived pattern in the series of dynamic images displayed on the electronically controlled display; and a controller communicating with the display driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/07/2022